Citation Nr: 0843247	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, her spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of am April 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
entitlement to service connection for fibromyalgia.

In May 2008, the veteran attended a hearing before the 
undersigned.  The transcript of the hearing is associated 
with the claims file.

At her hearing, the veteran testified that she injured her 
back in the military which eventually resulted in surgery for 
two herniated discs.  The issue of entitlement to service 
connection for a back disability has not been adjudicated and 
is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

At her May 2008 hearing, the veteran gave a history of 
fibromyalgia symptoms beginning during her period of service.  
The record contains current diagnoses of fibromyalgia.  An 
examination is needed to obtain a competent opinion as to the 
relationship between current fibromyalgia and service. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine if she currently 
has fibromyalgia.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

The examiner should provide opinions as 
to whether the veteran currently has 
fibromyalgia, and if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that current 
fibromyalgia had its onset in service or 
is otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for each opinion.

The examiner is advised that the veteran 
is competent to report symptoms, 
including symptoms during service, and 
that her reports must be considered in 
formulating the opinion.

2.  If any benefit sought remains denied, 
the veteran should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

